         Case 1:20-cv-03515-PAE Document 39 Filed 10/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  IN RE JPMORGAN TREASURY FUTURES SPOOFING
  LITIGATION
                                                                  No. 1:20-cv-03515 (PAE)

                                                                  NOTICE OF VOLUNTARY
                                                                  DISMISSAL OF ACTION
                                                                  WITHOUT PREJUDICE




       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs Breakwater Trading LLC and

Endeavor Trading, LLC, by and through their undersigned counsel, hereby voluntarily dismiss

their claims in the above-captioned action without prejudice. No class has been certified, and

defendants have not answered the complaint, nor moved for summary judgment. No statute

governing this action requires an order from the court for voluntary dismissal. Breakwater

Trading LLC’s and Endeavor Trading, LLC’s respective claims in this action are hereby

dismissed in their entirety and without prejudice.



 Dated: October 14, 2020                                  /s/ Linda P. Nussbaum              .
                                                Linda P. Nussbaum (NY 1594753)
                                                NUSSBAUM LAW GROUP, P.C.
                                                1211 Avenue of the Americas, 40th Floor
                                                New York, NY 10036-8718
                                                (917) 438-9102
                                                lnussbaum@nussbaumpc.com

                                                Counsel for Plaintiffs Breakwater Trading, LLC
                                                and Endeavor Trading, LLC
